Citation Nr: 1717590	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from January 1962 to November 1982.  The Veteran served in the Republic of Vietnam from December 1970 to November 1971.  The Veteran received multiple awards and medals including the Bronze Star Medal, and the Meritorious Service Medal.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his December 2012 VA Form 9 (substantive appeal), the Veteran requested a hearing.  A January 2017 letter advised the Veteran that his hearing was scheduled for February 2017.  The Veteran failed to appear for the hearing, and his hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicides during that service.

2.  The Veteran's current ischemic heart disease is presumed to be due to his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for service connection for ischemic heart disease, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

This matter arose when, pursuant to an order of the U.S. District Court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991), the RO undertook a special review of the file to determine whether retroactive benefits were warranted based on the addition, effective August 2010, of ischemic heart disease to the list of diseases presumed to be caused by exposure to herbicides such as Agent Orange under 38 C.F.R. § 3.309(e), 38 C.F.R. § 3.816.

Analysis
 
The Veteran seeks service connection for ischemic heart disease on a presumptive basis as due to herbicide exposure.  The Veteran contends that he has ischemic heart disease that was caused by his exposure to herbicides.  The Veteran also contends that he has a current heart disability and that it was caused by or aggravated by his service-connected hypertension.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, including arteriosclerosis and cardiovascular disease, which includes organic heart disease, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
 
In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ischemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).
 
Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e).

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).
 
Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
At the outset, the Board notes that the Veteran's personnel records show that he served in the Republic of Vietnam from December 1970 to November 1971 during the Vietnam Era.  Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Veteran's service treatment records showed that he complained of chest pain in service.  While the Veteran's service treatment records show a diagnosis of hypertension in service, the Veteran's service treatment records are silent with respect to a diagnosis of heart disease.

Post-service VA treatment records reflect ongoing treatment for complaints of chest pain.  VA treatment records reflect a diagnosis of myocardial infarction  For example, VA treatment records in May 2002 found that anteroseptal infarction was present; however, it was no longer present during a subsequent echocardiogram that same day.  In March 2007, VA treatment records stated that anterior infarction could not be ruled out.  In June 2011, the Veteran had a cardiac ultrasound and echocardiogram.  The cardiologist reported that the Veteran had a history of ischemic heart disease.  The cardiologist found mild insufficiency present, and left ventricular diastolic dysfunction.  An April 2012 VA treatment record reflected a diagnosis of atypical chest pain, coronary artery disease by history, and an abnormal echocardiogram with anteroseptal infarction, and arrhythmia.

The Veteran underwent a VA examination in June 2011 and August 2011.  In the June 2011 VA medical opinion, the examiner opined that the Veteran did not have ischemic heart disease.  The examiner found that there was no medical documentation of ischemic heart disease.  The examiner found that the June 2011 echocardiogram was normal, and there was no objective evidence of ischemic heart disease.  There was no indication that the examiner had access to the Veteran's complete claims file.

The August 2011 examiner considered whether the June 2011 echocardiogram provided evidence that meets the criteria for ischemic heart disease.  The examiner opined that the Veteran less likely than not had ischemic heart disease.  The examiner inaccurately noted that there was no diagnosis of ventricular dysfunction in the June 2011 echocardiogram.  The examiner noted that there was no medically acceptable evidence or documentation that supports the diagnosis of ischemic heart disease.  The examiner noted that the claims file was not made available for review.

The Board has determined that the June 2011 and August 2011 VA examinations are inadequate for purposes of determining service connection.  The August 2011 examiner did not have access to, and there is no indication that the June 2011 examiner had access to, a complete evidentiary record when formulating the proffered medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners also did not provide an opinion addressing whether a heart condition is related to service or to service-connected hypertension.  Finally, the August 2011 VA examiner inaccurately stated that there were no findings of left ventricular dysfunction on examination in June 2011.  The June 2011 VA treatment records reflect that a cardiologist found left ventricular diastolic dysfunction.

Therefore, based on the foregoing, the Board concludes the Veteran served in the Republic of Vietnam during the Vietnam Era, and he is therefore presumed to have been exposed to herbicides while in service.  The Veteran's ischemic heart disease is presumed to be due to his in-service herbicide exposure pursuant to 38 C.F.R. § 3.309(e).  There is no clear and convincing evidence to rebut this presumption.  While the VA examiners opined that ischemic heart disease is not present, the Veteran's medical records indicate a diagnosis of myocardial infarction, specifically, the April 2012 VA treatment record, which reflected a diagnosis of anteroseptal infarction.  The April 2012 echocardiogram indicates that the Veteran had sustained a myocardial infarction.  As a result, the Board finds that the evidence supports a grant of service connection for ischemic heart disease on a presumptive basis as a result of herbicide exposure.  As service connection is being granted on a direct basis, there is no need to address secondary service connection.


ORDER

Service connection for ischemic heart disease is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


